NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRETT LEE WILLIAMS,                             Nos. 15-55980
                                                Nos. 16-55104
                Plaintiff-Appellant,
                                                D.C. No. 2:14-cv-05464-JAK-SS
 v.

JOSEPH A. LANE, Clerk, Court of Appeal          MEMORANDUM*
Second District, official capacity; et al.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      In these consolidated appeals, Brett Lee Williams, a California state

prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C.

§ 1983 action alleging various constitutional violations. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A,

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011), and we affirm.

       The district court properly dismissed Williams’s action because defendants

are entitled to Eleventh Amendment immunity. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official in his or her

official capacity is not a suit against the official but rather is a suit against the

official’s office. . . . As such, it is no different from a suit against the State

itself.”).

       The district court did not abuse its discretion in denying Williams’s motion

under Federal Rule of Civil Procedure 60(d)(3) because Williams failed to

establish by clear and convincing evidence that any party perpetrated “fraud on the

court.” Pizzuto v. Ramirez, 783 F.3d 1171, 1175, 1180-81 (9th Cir. 2015) (setting

forth standard of review and requiring more specific evidence of fraud than

plaintiff’s “series of allegations and implications”). We reject as unsupported by

the record Williams’s contentions that pages were intentionally omitted from his

filings or that his objections to the Report and Recommendation were not

considered.

       We reject as without merit Williams’s contentions regarding judicial notice.

                                             2                                       15-55980
      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                        3                                   15-55980